Holland, P. J.,
This is a petition of the administratrix of the above-named decedent for citation directed to Mary Augatis to show cause why she should not deliver to the administratrix a number of Government bonds enumerated in the petition and properly described as to the issue and the number and the date thereof. Respondent, Mary Augatis, admits that the bonds are in the name of decedent, but she also admits that she, respondent, has the possession of them, and justifies her possession upon the allegation that the bonds were given to her by decedent *374and that they are her property. The question, therefore, is as to whether the bonds were given to respondent by decedent in her lifetime, in which case they belong to her, otherwise they are part of the estate.
It is obvious, however, that this question cannot be decided until the bonds are cashed. Respondent, who has the possession of the bonds, cannot cash them in because they are in the name of decedent, and the ad-ministratrix cannot cash them in because they are in the possession of respondent. The only reasonable action, therefore, that the court can. take is to require respondent to deliver the bonds and all other such bonds in the name of decedent to the administratrix, have her cash the bonds and account for the cash as a part of the estate, reserving to respondent at the audit of the administratrix’s account to demand the proceeds of the bonds as her property on the ground that they were given to her by decedent or upon any other ground that she is able to establish. A decree will therefore be entered directing respondent to deliver the bonds to the administratrix, reserving to her all the rights that she can prove in the bonds after they are cashed and accounted for by the administratrix.'
And now, November 21, 1951, respondent, Mary Augatis, is ordered and directed and decreed to deliver the possession of the bonds described in the petition and any other bonds in her possession in the name of decedent, to Pauline Fuiman, administratrix of the estate of decedent, that she may cash the bonds and account for the proceeds thereof, reserving unto Mary Augatis, respondent, her right to receive written notice of the time and place of. the audit of the account of the administratrix including the proceeds of the bonds, and reserving to her the right to appear at the audit and make claim for the proceeds of the bonds as her property upon such legal grounds as she is able to prove.